DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-18, 21-25 and 33-45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Verweij et al (U.S.Pat. 8,059,261 B2).
                                         
    PNG
    media_image1.png
    306
    413
    media_image1.png
    Greyscale

	As to claims 1 and 33, Verweij discloses a lithography system and a corresponding method for projecting an image onto a workpiece (W) using radiation and comprising all features of the instant claims such as: a support structure (WT) for supporting a workpiece (W); a radiation source (LA) for providing radiation to project an image on the workpiece; a reticle (MA) positioned between the radiation source and the workpiece and a mask (MD) being configured to block radiation from the radiation source (see col.8, lines 39-40), the mask (MD) including a heat removal apparatus (see col.12, lines 40-41; figure 2).
	As to claim 2, wherein the heat removal apparatus has a body portion defining at least one cooling channel/cooling duct (24) configured to receive a cooling fluid/coolant for a fluid source (see col.12, lines 56-67).
As to claim 3, wherein the heat removal apparatus directs the cooling fluid toward the reticle (see figures 6, 7).
As to claim 4, wherein the cooling fluid is air and the fluid source is an air supply (see col.12, line 60).
As to claim 5, wherein the cooling fluid is a liquid/water and the fluid source is an air supply (see col.12, line 60). 
As to claim 6, wherein the heat removal apparatus has a body portion defining a plurality of cooling channels (16, 19, 24) configured to receive a cooling fluid from a fluid source. 
	As to claim 7, wherein the heat removal apparatus has at least one return channel directing the cooling fluid back to the fluid source (col.19, lines 49-51).
	As to claim 8, wherein the cooling fluid is directed toward the reticle (MA) by the heat removal apparatus after providing cooling to at least a portion of the mask (see figure 2).
	With respect to claims 9 and 15, wherein the mask (MD) has a plurality of elements collectively defining an illumination area of an image to be projected onto the workpiece (W) using a pattern of the reticle and radiation from the radiation source, at least one of the plurality of elements (6a-6d) including at least a portion of the heat removal apparatus. 
	With respect to claim 10, wherein at least one of the plurality of elements (6a-6d) is positioned above the reticle (see figure 2; see col.13, line 44) along a Z- axis of the lithographic system and at least one other of the plurality of elements is position below the reticle along the Z axis of the lithographic system.
	Regarding claim 11, wherein at least one of the plurality of elements is movable with respect with respect to another (X-Y directions) of the plurality of elements such that a size of the illumination area may be adjusted. 
Regarding claim 12, wherein the plurality of elements includes a plurality of blades (4am 4b; 6a-6b).
As to claim 13, wherein the mask (MD) has a plurality of elements (4a-4b; 6a-6b)  configured to define an illumination area of an image to be projected onto the workpiece (W) using a pattern of the reticle and radiation from the radiation source.
As to claims 14, 16, 18, wherein at least a portion of the plurality of elements (4a-4b; 6a-6b) are movable with respect to one another (X-Y plane) such that the illumination area is variable (col.16, lines 55-67).
As to claim 17, wherein the mask (MD) defines a plurality of illumination areas, each of the plurality of illumination areas being configured to define an image to be projected onto the workpiece (W) using a pattern of the reticle and radiation from the radiation source. 

As to claims 21 and 22, wherein the heat removal apparatus has a heat sink (16) coupled to a body portion of the mask (MD) via a conductive braid (17).
As to claim 23, wherein the heat sink (16) receives a cooling fluid/water/gas for providing cooling to the mask.
As to claim 24, wherein the heat removal apparatus includes a pipe (24) coupled to a body portion of the mask, the pipe configured to direct a cooling fluid toward the reticle. 
As to claim 25, wherein the mask (MD) is positioned within 100mm of the reticle along a Z-axis of the lithographic system (see col.11, lines 64-67).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20 are rejected under 35 U.S.C 103 as being unpatentable over Verweij et al (U.S.Pat. 8,059,261 B2) in view of Butler (U.S.Pat. 7,382,439).
With respect to claim 19, Verweij discloses a lithographic system having a mask positioned adjacent to the reticle and configured to block radiation from the radiation source and having a heat movable apparatus as discussed above.  Verweij further discloses that the mask has a body portion and it is coated with an anti-reflection coating (see claim 28) but does not expressly disclose that a radiation absorbing coating applied to at least a portion of an external surface of the body portion.  This feature is well known in the art. For example, Butler discloses a masking device (MD; see figure 17A) having a portion with a radiation absorbing coating (see claim 5). 

    PNG
    media_image2.png
    280
    453
    media_image2.png
    Greyscale

In view of such teachings, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to employ an absorbing coating on an external surface of the mask (MD) of Verweij as suggested by Butler for at least the purpose of preventing the thermal expansion of mask and thereby improving the quality of the lithographic system.
	As to claim 20, Verweij as modified by Butler lacks to show the radiation absorbing coating being an inorganic black coating, as recited in the claim.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the inorganic black coating onto an external surface of the mask of Verweij as modified by Butler since it has held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. 
Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Namba (U.S.Pat. 7,319,505); Shiraishi (U.S.Pat. 6,020,950) disclose masking devices having heat removable devices and have been cited for technical background. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG HENRY NGUYEN whose telephone number is (571)272-2124. The examiner can normally be reached Monday-Friday 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Minh Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG HENRY NGUYEN
Primary Examiner
Art Unit 2882



Hnv
4/11/22


/HUNG V NGUYEN/Primary Examiner, Art Unit 2882